Citation Nr: 1022335	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bruxism, to include as 
secondary to the service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to December 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

A hearing before the undersigned Veterans Law Judge was held 
at the RO in April 2010.  The hearing transcript has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it finds 
that the matter must be remanded so an examination can be 
provided and an opinion obtained.  The Board acknowledges 
that an examination has already been provided and that the 
evidence includes positive and negative nexus opinions.  See 
December 2007 VA examination record; Chaudhry statements.  
These opinions lack probative value, however, as neither is 
supported by sufficient rationale.  Thus, the matter must be 
remanded so a probative opinion can be obtained.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination by an appropriate medical 
professional (e.g., a dentist) to 
determine the nature and etiology of his 
bruxism (grinding).  The examiner is 
requested to review the file and to 
acknowledge such review.  The examiner 
should state whether it is at least as 
likely as not that the Veteran's bruxism 
onset in service, is causally related to 
service, or was caused or aggravated 
(i.e. permanently worsened) by the 
service-connected tinnitus.  A rationale 
for any opinion expressed is requested.  

2.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


